UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES oF AMERICA,
v. cr. No. 99-0122 (TFH)

DARREL A. GOODWIN,

Defendant.

\/€SS€€SSS

ORDER
Pending before the Court is Darrel Goodwin’s Motion to Vacate, Set Aside or Correct
Sentence Pursuant to 28 U.S.C. § 2255, and for an Evidentiary Hearing. For the reasons stated in
the accompanying Memorandum Opini0n, the Court
ORDERS that Goodwin’s motion is DENIED.

SO ORDERED.

march 23 , 2009

,%,, i%%¢w~

Thornas F. Hog

ad
United States District